Citation Nr: 1812911	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-56 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date prior to June 26, 2012, for the grant of a 10 percent rating for right knee patellofemoral syndrome.

2.  Entitlement to an effective date prior to February 12, 2013, for the grant of a 10 percent rating for left knee patellofemoral syndrome.

3.  Entitlement to an effective date prior to March 5, 2014, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome.

6.  Entitlement to an initial increased rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of increased ratings for bilateral knee patellofemoral syndrome and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not factually ascertainable that the Veteran's service- right knee patellofemoral syndrome increased in severity prior to June 26, 2012.

2.  It is not factually ascertainable that the Veteran's service-connected left knee patellofemoral syndrome increased in severity within one year of February 12, 2013.

3.  Prior to March 5, 2014, there is no other document that can be construed as a claim, formal or informal, for service connection for PTSD.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to June 26, 2012, for the grant of a 10 percent rating for right knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date prior to February 12, 2013, for the grant of a 10 percent rating for left knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an effective date prior to March 5, 2014, for the award of service connection for PTSD have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  


II. Effective Dates 

Generally, the VA guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C. § 5110 and 38 C.F.R.
§ 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A. Effective Date of 10 percent Rating for Right Knee

The Veteran asserts that he is entitled to an effective date earlier than June 26, 2012, for the increased 10 percent rating for right knee patellofemoral syndrome.

By way of history, the Veteran received a rating decision assigning a noncompensable rating for his service-connected right knee patellofemoral syndrome in July 2003.  The decision was not appealed, and is therefore final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.202.

The Veteran then applied for an increased rating for his disabilities in February 2013.  The RO assigned an effective date of February 12, 2013 for the grant of 10 percent ratings for right knee patellofemoral syndrome, the date of the increased rating claim.  A November 2016 rating decision granted an earlier effective date of June 26, 2012, based on a treatment record noting an MRI showing an ACL tear with edema and patellofemoral chondromalacia.  

Because the effective date for an increased rating can be up to one year prior to receipt by the RO of the claim for an increased rating, the question remaining for the Board to consider is whether there is not a factually ascertainable worsening of his symptoms at any time in the one-year period prior to June 26, 2012.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (o)(2); VAOPGCPREC 12-98.

After a review of the relevant evidence, the Board determines that an earlier effective date is not warranted.  The Board notes the record contains no evidence of a claim, formal or informal, prior to February 12, 2013; thus, the question is whether the Veteran's right knee patellofemoral syndrome is entitled to an increased rating prior to June 26, 2012, but on or after February 12, 2012.  

The record is negative of complaints and/or treatment related to the right knee prior to June 26, 2012.  Any increase in the Veteran's level of disability is therefore not factually ascertainable prior to June 26, 2012.  As such, the Board finds that June 26, 2012, is the earliest possible effective date for the grant of the 10 percent ratings for service-connected right knee patellofemoral syndrome.  Additionally, the weight of the evidence does not establish a factually ascertainably increase in the Veteran's right knee patellofemoral syndrome prior to June 26, 2012.  Consequently, the claims for effective dates earlier than June 26, 2012, must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


B. Effective Date of 10 percent Rating for Left Knee

The Veteran maintains that he is entitled to an effective date prior to February 12, 2013 for the assignment of a 10 percent disability rating for his service-connected left knee patellofemoral syndrome.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400 (o)(2) (2017); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

Here, a review of the record shows that the Veteran was awarded service connection for left knee patellofemoral syndrome in a July 2003 rating decision and a noncompensable evaluation was assigned.  The decision was not appealed, and is therefore final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.202.

In February 2012, the Veteran filed a claim of entitlement to an increased rating for his service-connected left knee patellofemoral syndrome.  Following a February 2014 VA examination, the assigned disability rating was increased to10 percent, effective February 12, 2013, the date of the increased rating claim.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2) (2017); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

Critically, in this case, the evidence of record does not demonstrate that the increase in left knee symptoms can be dated to any one point in the year prior to the date of claim.  Rather, the evidence shows that the increase in the disability likely occurred at the time of the February 2014 VA examination.  In other words, it cannot be ascertained from the record that the increase in the Veteran's left knee symptoms occurred in the year prior to the date of receipt of his claim.

Accordingly, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected left knee patellofemoral syndrome from February 12, 2013, the date of receipt of his increased rating claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; 3.400(o)(2); Gilbert, 1 Vet. App. at 53-56.

C. Effective Date of Service Connection for PTSD

The Veteran asserts that he is entitled to an effective date earlier than March 5, 2014, for the grant of service connection for PTSD.

The claim for service connection for this condition was previously denied in April 2009.  The Veteran did not appeal the determination, and new and material evidence was not received within one year of its issuance.  Accordingly, the April 2009 determination became final.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Thereafter, a June 2014 rating decision effectuated the Board decision and assigned an effective date of April 2, 2014.  A November 2016 rating decision granted an earlier effective date of March 5, 2014, noting this was the date of his informal claim.

The Veteran argues the unrelated February 12, 2013 formal claim is the appropriate effective date for his grant of service connection.  Unfortunately, the documentary evidence of record does not support the Veteran's contention.  The Veteran's February 2013 VA Form 21-0820 listed "RT hip, lower back, pseudofolliculitis barbae, costochondritis, RT knee, LT knee, pes planus, RT foot spur, nonalchololic steatoheapatitis, hypertension secondary to heart condition and individual employment" as the disabilities for which he sought compensation.  No mention of PTSD was made on that application.  In other words, even the most liberal reading of this document does not indicate intent to apply for compensation benefits for PTSD.  

The evidence of record does not indicate that the Veteran filed a formal or informal claim for PTSD prior to March 5, 2014.  Because the Veteran did not file a formal or informal application for service connection prior to March 5, 2014, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection.  As such, this appeal must be denied as the Veteran is in receipt of the earliest possible effective date allowed by law.

ORDER

1.  An effective date prior to June 26, 2012, for the grant of a 10 percent rating for right knee patellofemoral syndrome, is denied.

2.  An effective date prior to February 12, 2013, for the grant of a 10 percent rating for left knee patellofemoral syndrome, is denied.

3.  An effective date prior to March 5, 2014, for the grant of service connection for PTSD is denied.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

In March 2017, the Veteran submitted a favorable decision from Social Security Administration (SSA) indicating he currently receives disability benefits because of his PTSD and knee disabilities.  While the claims folder includes a copy of a decision from the SSA, the claims folder does not contain any other records, to include medical records, associated with this or any other SSA application or award.  In light of the award, the Board finds these records are likely relevant to the appeal here and the RO/AMC must make efforts to obtain them.

Furthermore, the Board notes the Veteran was last provided VA examinations in connection with his bilateral knee disability in June 2014.  Subsequent to the June 2014 VA examinations, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  After reviewing the VA examination of record, the Board finds that it is incomplete and requires further medical guidance, in light of the recent holding in Correia.  As the previous VA examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Furthermore, the June 2014 examination report included the examiner's assessment that determining the extent of motion loss of the Veteran's knees during flares required resort to speculation, as she was not having a flare at the time of examination.  This examination must be returned as inadequate for rating purposes.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Prior to scheduling further examination, the AOJ should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of any decision and all evidence associated with any filed claim by the Veteran for SSA disability benefits.  All attempts to obtain these records must be documented in the claims file.

3.  Then, schedule the Veteran for an appropriate VA examination to assess the current severity and manifestations of his bilateral knee disability.  The record must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies must be performed, and all clinical findings must be reported in detail.  

The examiner is asked to specifically test the range of motion on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Inquire as to periods of flare-up, and note the severity, frequency, and duration of any such flare-ups.  The examiner must name the precipitating and alleviating factors.  The examiner must express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


